Case 1:19-cv-00434-CFC-CJB Document 354 Filed 08/23/21 Page 1 of 3 PageID #: 36112




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN )
 BIOTECH, INC.                 )
                               )                    C. A. No.: 19-434-CFC-CJB
           Plaintiffs,         )
                               )
                   v.          )
                               )
 ALVOGEN PINE BROOK LLC and    )
 NATCO PHARMA LTD.,            )
                               )
           Defendants.         )

               STIPULATION AND PROPOSED ORDER
    TO EXTEND DEADLINE TO SUBMIT PROPOSED FINAL JUDGMENT
        WHEREAS, the Court issued an Order on August 19, 2021 (D.I. 353)

  instructing the parties to submit “a proposed order by which the Court may enter

  final judgment” by August 23, 2021;

        WHEREAS, Plaintiffs provided Defendants with a draft Final Judgment on

  Friday, August 20, 2021;

        WHEREAS, due to a personal conflict involving Defendants’ client contact,

  Defendants have requested additional time to provide edits to the draft Final

  Judgment that Plaintiffs provided; and

        WHEREAS Plaintiffs do not object to extending the August 23 deadline to

  provide counsel for Defendants an opportunity to consult with their client and to

  allow the parties additional time to attempt to reach agreement;
Case 1:19-cv-00434-CFC-CJB Document 354 Filed 08/23/21 Page 2 of 3 PageID #: 36113




        IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs

  Pharmacyclics LLC and Janssen Biotech, Inc. and Defendants Alvogen Pine Brook

  LLC and Natco Pharma Ltd., subject to the Court’s approval, that the deadline to

  submit a Proposed Final Judgment shall be extended through and including August

  27, 2021.


 Dated: August 23, 2021

 MORRIS, NICHOLS, ARSHT &                   YOUNG CONAWAY STARGATT &
 TUNNELL LLP                                TAYLOR, LLP

 /s/ Jeremy A. Tigan                        /s/ James L. Higgins
 ___________________________________        ______________________________________
 Jack B. Blumenfeld (No. 1014)              Melanie K. Sharp (No. 2501)
 Jeremy A. Tigan (No. 5239)                 James L. Higgins (No. 5021)
 1201 North Market Street                   1000 North King Street
 P.O. Box 1347                              Wilmington, DE 19801
 Wilmington, DE 19899                       (302) 571-6600
 (302) 658-9200                             msharp@ycst.com
 jblumenfeld@morrisnichols.com              jhiggins@ycst.com
 jtigan@morrisnichols.com
                                            PROSKAUER ROSE LLP
 COVINGTON & BURLING LLP                    Siegmund Y. Gutman
 Christopher N. Sipes                       David M. Hanna
 Erica N. Andersen                          Michelle M. Ovanesian*
 David A. Garr                              2029 Century Park East, Suite 2400
 Brianne Bharkhda                           Los Angeles, CA 90067-3010
 Eric R. Sonnenschein                       (310) 557-2900
 Chanson Chang
 Nicholas L. Evoy                           *Admitted to Practice in Delaware and
 Justin Thomas Howell                       Washington D. C. Only
 Laura Dolbow
 One CityCenter                             Attorneys for Alvogen Pine Brook LLC and
 850 Tenth Street NW                        Natco Pharma Ltd.
 Washington, DC 20001-4956
Case 1:19-cv-00434-CFC-CJB Document 354 Filed 08/23/21 Page 3 of 3 PageID #: 36114




 (202) 662-6000

 Alexa Hansen
 David Denuyl
 Salesforce Tower
 415 Mission Street, Suite 5400
 San Francisco, CA 94105
 (415) 591-6000

 Attorneys for Pharmacyclics LLC

 KRAMER LEVIN NAFTAILS &
 FRANKEL LLP
 Irena Royzman
 Christine Willgoos
 Cristina L. Martinez
 Marcus A. Colucci
 1177 Avenue of the Americas
 New York, NY 10036
 (212) 715-9100

 Hanna Lee
 Daniel Williams
 990 Marsh Road
 Menlo Park, CA 94025
 (650) 752-1700

 Attorneys for Janssen Biotech, Inc.


        SO ORDERED this _________ day of ______________, 2021.


                                           Chief United States District Judge



  28514751.1
